In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00229-CR

JONATHAN ANDREW COLLINS,                    §    On Appeal from
Appellant
                                            §    Criminal District Court No. 1

                                            §    of Tarrant County (1541883D)

V.                                          §    April 30, 2020

                                            §    Opinion by Justice Womack

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment for aggravated robbery (Count 1). We reverse and vacate that

portion of the trial court’s judgment for aggravated assault (Count 2).
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack